 Case 2:21-cv-01944-JFW-PLA Document 1 Filed 03/02/21 Page 1 of 14 Page ID #:1



 1   Brent H. Blakely (SBN 157292)
     bblakely@blakelylawgroup.com
 2   Mark S. Zhai (SBN 287988)
     mzhai@blakelylawgroup.com
 3   BLAKELY LAW GROUP
     1334 Parkview Avenue, Suite 280
 4   Manhattan Beach, California 90266
     Telephone: (310) 546-7400
 5   Facsimile: (310) 546-7401
 6   Attorneys for Plaintiff
     Deadly Doll, Inc.
 7
 8
 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
12   DEADLY DOLL, INC., a California         )   CASE NO.:
     Corporation,                            )
13                                           )   COMPLAINT FOR DAMAGES AND
                                             )   EQUITABLE RELIEF
14                     Plaintiff,            )
                                             )   1. TRADEMARK INFRINGEMENT
15                                           )      UNDER THE LANHAM ACT
                 v.                          )
16                                           )   2. FALSE DESIGNATIONS OF
                                             )      ORIGIN AND FALSE
17   REDBUBBLE INC., a Delaware              )      DESCRIPTIONS
18   Corporation; and DOES 1-10, inclusive, ))   3. UNFAIR COMPETITION IN
                                             )      VIOLATION OF CAL. BUS. &
19                     Defendants.           )      PROF. CODE, § 17200 et seq.
                                             )
20                                           )   4. COMMON LAW TRADEMARK
                                             )      INFRINGEMENT AND UNFAIR
21                                           )      COMPETITION
                                             )
22                                           )
                                             )   JURY TRIAL DEMANDED
23
24
           Plaintiff Deadly Doll, Inc. (“Plaintiff” or “Deadly Doll”) for its claims against
25
     Defendants    Redbubble, Inc. (“Redbubble”) and          DOES 1-10       (collectively,
26
     “Defendants”) alleges as follows:
27
28

                                              1
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:21-cv-01944-JFW-PLA Document 1 Filed 03/02/21 Page 2 of 14 Page ID #:2



 1                               JURISDICTION AND VENUE
 2         1.     Plaintiff brings this Action against Defendants for trademark infringement
 3   and false designation of origin under the Lanham Trademark Act of 1946, 15 U.S.C. §
 4   1051 et seq. (the “Lanham Act”), as well as related claims of trademark infringement
 5   and unfair competition under the statutory and common law of the State of California.
 6         2.     This Court has subject matter jurisdiction over Plaintiff’s Lanham Act
 7   claims under 15 U.S.C. § 1121(a) and 28 U.S.C. §§ 1331 and 1338(a), and supplemental
 8   jurisdiction over Plaintiff’s state law claims under 28 U.S.C. § 1367(a) because such
 9   claims are so related to Plaintiff’s federal claims that they form part of the same case or
10   controversy and derive from a common nucleus of operative fact.
11         3.     This Court has personal jurisdiction over Defendants because Defendants
12   maintain a principal place of business, conduct continuous and systematic business,
13   placed Accused Products in the stream of commerce directed to residents of, derived
14   commercial benefits from the sale of Accused Products, and caused injuries to Plaintiff
15   within the State of California.
16         4.     Venue is proper under 28 U.S.C. §§ 1391 (b)-(c) because a substantial part
17   of the events giving rise to the claims alleged herein occurred in this judicial district.
18                                        THE PARTIES
19         5.     Plaintiff Deadly Doll, Inc. (“Deadly Doll”) is a corporation organized and
20   existing under the laws of the state of California, with an office and principal place of
21   business located at 9100 Wilshire Blvd., Suite 1000 West, Beverly Hills, CA 90212.
22         6.     Upon information and belief, Defendant Redbubble, Inc. (“Redbubble”) is
23   a corporation organized and existing under the laws of the state of Delaware, with an
24   office and principal place of business located at 111 Sutter Street, 17th Floor, San
25   Francisco, CA 94104.
26         7.     Upon information and belief, together with Redbubble, other individuals
27   and entities currently named as DOES 1-10 are responsible for one or more of the
28   wrongful acts or omissions giving rise to the claims alleged herein, and that at all

                                               2
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:21-cv-01944-JFW-PLA Document 1 Filed 03/02/21 Page 3 of 14 Page ID #:3



 1   relevant times, Redbubble and each one of DOES 1-10 served as an agent of the others
 2   and were acting within the course and scope of said agency. These other individuals
 3   and entities are fictitiously named DOES 1-10 because their true names and capacities
 4   are currently unknown, but Plaintiff will seek leave to amend the Complaint when their
 5   true names and capacities are ascertained.
 6         8.     Upon information and belief, at all relevant times herein, each one of
 7   Defendants Redbubble and DOES 1-10, inclusive, knew or reasonably should have
 8   known of the wrongful acts and behavior alleged herein and the damages caused
 9   thereby, ratified and encouraged such acts and behavior, and/or had a non-delegable
10   duty to prevent such acts and behavior but failed or refused to do so.
11               ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
12         A.     The Deadly Doll Brand and Trademarks
13         9.     The story of Deadly Doll begins with its founder Ms. Jesse Jo Stark (“Ms.
14   Stark”), an indie alt-rock singer and songwriter who has been making waves with her
15   unapologetic stance, femme fatale style, and captivating music since releasing her debut
16   album “Down Your Drain” in 2014.
17         10.    Having discovered rock at an early age, Ms. Stark started performing at
18   age 13. In the decade and a half that followed, inspirations for her varied repertoire
19   came from anywhere and everywhere. For example, in 2017, she opened for the iconic
20   Guns N’ Roses, then for the better part of 2019, toured with indie-rock bands that
21   include The Vaccines, Sunflower Bean, and The Heavy.
22         11.    Besides her burgeoning music career, Ms. Stark began spreading her
23   creative wings into the fashion world by designing jewelry collections for Chrome
24   Hearts, the ultra-luxurious rock ‘n’ roll fashion label that has famously outfitted
25   everyone from Steven Tyler and Mick Jagger to Drake and Kanye West. Ms. Stark also
26   designed apparel and footwear in collaboration with a number of companies such as
27   Vans, before starting her own apparel line in 2017, Deadly Doll.
28

                                              3
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:21-cv-01944-JFW-PLA Document 1 Filed 03/02/21 Page 4 of 14 Page ID #:4



 1         12.    Named after one of Ms. Stark’s well-known tracks, Deadly Doll offers a
 2   range of apparel products, from tops to bottoms to accessories. Deadly Doll’s unique
 3   line of products include apparel emblazoned with hand-drawn retro cartoon-inspired
 4   graphics and the Deadly Doll logo, several examples of which are shown below:
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20         13.    The high artistry, fashion, and unique style of Deadly Doll’s designs have
21   been recognized by the media and appear in a wide range of social media, magazines
22   articles, blogs, and publications within the fashion industry as well as those directed to
23   the general public around the world.       In addition, many well-known artists and
24   celebrities, including Kylie Jenner, Dua Lipa, Bella Hadid and Irina Shayk, are regularly
25   seen wearing Deadly Doll’s apparel and praising its one-of-a-kind designs.
26         14.    In order to protect its brand, Deadly Doll owns U.S. federal trademarks
27   (the “Deadly Doll Marks”) comprising of the word “Deadly Doll” and design
28   components, including U.S. Tr. Reg. No. 6,046,722 for goods and services in Class 009

                                              4
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:21-cv-01944-JFW-PLA Document 1 Filed 03/02/21 Page 5 of 14 Page ID #:5



 1   (musical CDs and recordings) and U.S. Tr. Reg. No. 6,0464,20 for goods and services
 2   in Class 025 (clothing, namely, tee shirts, shirts, tank tops, sweatshirts, sweatpants,
 3   shorts, jeans, jackets, sweaters, coats, dresses, skirts, pants, ties, hats, gloves, scarves,
 4   socks, underwear, swimwear, sleepwear and footwear).
 5         15.    From the date of first use set forth in the trademark registrations, Deadly
 6   Doll has been continuously using the Deadly Doll Marks in interstate commerce in
 7   connection with its sale, distribution, promotion, and advertising of its goods and
 8   services. Every year, Deadly Doll also devotes substantial time, effort, and money to
 9   designing, developing, advertising, promoting, and marketing its products and the
10   Deadly Doll brand.
11         16.    Due to Deadly Doll’s unique products, advertising, and praise from others,
12   including other well-known artists and celebrities, the Deadly Doll Marks have
13   achieved widespread recognition amongst the consuming public and trade throughout
14   the United States. Today, Deadly Doll Marks have come to identify, in the United
15   States and throughout the world, Deadly Doll as the source of the distinctive apparel
16   and accessories that are designed and manufactured exclusively by Deadly Doll.
17         B.     Defendants’ Infringing Conduct
18         17.    The present lawsuit arises from Defendants’ manufacture, production,
19   marketing, distribution, advertisement, offering for sale, and/or sale of apparel products
20   and accessories that bear counterfeit marks identical and/or confusingly similar to one
21
22
23
24
25
26
27
28

                                               5
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:21-cv-01944-JFW-PLA Document 1 Filed 03/02/21 Page 6 of 14 Page ID #:6



 1   or more of the Deadly Doll Marks (the “Accused Products”), several examples of which
 2   are shown below:
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14                           Examples of Accused Products
15
16
17
18
19
20
21
22
23
24
25
26                             Examples of Accused Products
27
28

                                             6
                          COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:21-cv-01944-JFW-PLA Document 1 Filed 03/02/21 Page 7 of 14 Page ID #:7



 1           18.   Upon information and belief, Redbubble is a company engaged in the
 2   promotion, marketing and sale of clothing products and accessories through its highly
 3   interactive website (https://www.redbubble.com/), which is accessible to consumers
 4   throughout the United States, including those within this judicial district.
 5           19.   Upon information and belief, in exchange for a portion of every sale made
 6   through its website, Redbubble supplies the tools to design products, provides a
 7   complete online storefront, marketing services, logistical and technical support,
 8   payment processing, and manufactures or causes the manufacture of products, including
 9   the Accused Products that are sold and shipped into the Central District of California.
10           20.   Deadly Doll has not granted a license nor given Defendants any form of
11   permission to use its intellectual property, including the Deadly Doll Marks.
12           21.   Upon    information    and    belief,   through   Redbubble’s      promotion,
13   advertisement, and sale of Accused Products on its highly interactive website,
14   Defendants purposefully introduced Accused Products to consumers within the Central
15   District of California in a way that creates confusion for consumers, including Plaintiff’s
16   customers. For example, a search for “Deadly Doll” using the interactive product search
17   bar on Redbubble’s website results in approximately 55 types 1 of Accused Products
18   being offered for sale.
19           22.   Upon information and belief, the Accused Products that Defendants sold
20   and shipped in this district are likely to cause confusion for consumers within this
21   district, including Plaintiff’s customers, who, at the time of initial interest, sale, and in
22   the post-sale setting are led to believe that the Accused Products are genuine goods
23   originating from, associated with, and/or approved by Deadly Doll.
24           23.   Upon information and belief, Defendants’ unlawful acts have misled and
25   confused, and were intended to cause confusion, or to cause mistake, or to deceive as
26
27
28   1
         redbubble.com/shop/?query=%E2%80%9CDeadly%20Doll%22&ref=search_box

                                               7
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:21-cv-01944-JFW-PLA Document 1 Filed 03/02/21 Page 8 of 14 Page ID #:8



 1   to the origin, affiliation, or association of the Accused Products with Deadly Doll,
 2   and/or the sponsorship or approval of the Accused Products by Deadly Doll.
 3                                    FIRST CAUSE OF ACTION
 4           (Trademark Infringement Under the Lanham Act, 15 U.S.C. § 1114)
 5         24.    Plaintiff incorporates by reference each and every one of the preceding
 6   paragraphs as though fully set forth herein.
 7         25.    The Deadly Doll Marks are nationally recognized, including within the
 8   Central District of California, as being affixed to goods and services of the highest
 9   quality, with Deadly Doll being the exclusive source of all such products.
10         26.    The specific U.S. registrations to the Deadly Doll Marks identified herein
11   are in full force and effect, and each one has been in continuous use since their
12   respective first dates of use.
13         27.    Upon information and belief, the Accused Products bear identical or
14   confusingly similar reproductions of one or more Deadly Doll Marks that are likely to
15   lead to and result in consumers believing that Deadly Doll produced, sponsored,
16   authorized, licensed or is otherwise connected or affiliated with Defendants’
17   commercial and business activities, all to the detriment of Deadly Doll.
18         28.    Defendants’ use of the Deadly Doll Marks is without Deadly Doll’s
19   permission or authority and in total disregard of Deadly Doll’s rights to control its
20   intellectual property.
21         29.    Upon information and belief, Defendants’ acts are deliberate and intended
22   to confuse the public as to the source of Defendants’ goods or services and to injure
23   Deadly Doll and reap the benefits of goodwill associated with the Deadly Doll Marks.
24         30.    As a direct and proximate result of Defendants’ infringing conduct, Deadly
25   Doll has been injured and will continue to suffer injury to its business and reputation
26   unless Defendants are enjoined from advertising, selling, and offering for sale products
27   bearing the Deadly Doll Marks that are not in fact authentic Deadly Doll products.
28

                                                 8
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:21-cv-01944-JFW-PLA Document 1 Filed 03/02/21 Page 9 of 14 Page ID #:9



 1         31.     As Deadly Doll has no adequate remedy at law, it is entitled to injunctive
 2   relief prohibiting Defendants from using any of the Deadly Doll Marks, and/or any
 3   marks identical and/or confusingly similar thereto, and to recover from Defendants all
 4   damages, including attorneys’ fees, that Deadly Doll has sustained and will sustain as a
 5   result of such infringing acts, and all gains, profits and advantages obtained by
 6   Defendants as a result thereof, in an amount not yet known, attorneys’ fees and treble
 7   damages, as well as the costs of this action pursuant to 15 U.S.C. § 1117(a)-(b), and/or
 8   statutory damages pursuant to 15 U.S.C § 1117(c).
 9                               SECOND CAUSE OF ACTION
10       (False Designation of Origin and False Descriptions – 15 U.S.C. § 1125(a))
11         32.     Plaintiff incorporates by reference each and every one of the preceding
12   paragraphs as though fully set forth herein.
13         33.     Defendants’ unauthorized use of marks confusingly similar to the Deadly
14   Doll Marks on its merchandise in interstate commerce and advertising relating to same
15   constitutes false designation of origin and a false representation that the goods are
16   manufactured, offered, sponsored, authorized, licensed by or otherwise affiliated with
17   Deadly Doll when in fact they do not.
18         34.     Defendants’ use of the Deadly Doll Marks is without Deadly Doll’s
19   permission or authority and in total disregard of Deadly Doll’s rights to control its
20   trademarks.
21         35.     Defendants’ activities are likely to lead to and result in confusion, mistake
22   or deception, and are likely to cause the public to believe that Deadly Doll has produced,
23   sponsored, authorized, licensed or is otherwise connected or affiliated with Defendants’
24   commercial and business activities, all to the detriment of Deadly Doll.
25         36.     Deadly Doll has no adequate remedy at law.
26         37.     In light of the foregoing, Deadly Doll is entitled to injunctive relief
27   prohibiting Defendants from using any of the Deadly Doll Marks, and/or any marks
28   identical and/or confusingly similar thereto, and to recover from Defendants all

                                               9
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:21-cv-01944-JFW-PLA Document 1 Filed 03/02/21 Page 10 of 14 Page ID #:10



 1   damages, including attorneys’ fees, that Deadly Doll has sustained and will sustain as a
 2   result of such infringing acts, and all gains, profits and advantages obtained by
 3   Defendants as a result thereof, in an amount not yet known, attorneys’ fees and treble
 4   damages, as well as the costs of this action pursuant to 15 U.S.C. § 1117(a)-(b), and/or
 5   statutory damages pursuant to 15 U.S.C § 1117(c).
 6                               THIRD CAUSE OF ACTION
 7       (Unfair Competition in Violation of Cal. Bus. & Prof. Code § 17200 et seq.)
 8         38.    Plaintiff incorporates by reference each and every one of the preceding
 9   paragraphs as though fully set forth herein.
10         39.    The Deadly Doll Marks are distinctive marks that have achieved
11   widespread public recognition in the State of California.
12         40.    Defendants’ misappropriation of the Deadly Doll Marks was intended to
13   capitalize on Deadly Doll’s goodwill for Defendants’ own pecuniary gain.
14         41.    Defendants’ unauthorized use of the Deadly Doll Marks dilutes the
15   distinctive quality of the Deadly Doll Marks and decreases the capacity of such marks
16   to identify and distinguish Deadly Doll’s products, harming Deadly Doll’s reputation
17   and goodwill behind its products.
18         42.    By the acts described above, Defendants have caused and will continue to
19   cause irreparable injury to Deadly Doll’s goodwill and business reputation, in violation
20   of Cal. Bus. & Prof. Code § 17200 et seq.
21         43.    Upon information and belief, Defendants have made and will continue to
22   make substantial profits and gains to which they are not in law or equity entitled.
23         44.    Defendants are liable to Deadly Doll for all restitution caused by
24   Defendants’ misappropriation of Deadly Doll’s trademarks, reputation, and goodwill.
25         45.    Defendants’ acts have damaged and will continue to damage Deadly Doll,
26   and Defendants will continue their infringing acts unless restrained by this Court such
27   that Deadly Doll has no adequate remedy at law.
28

                                              10
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:21-cv-01944-JFW-PLA Document 1 Filed 03/02/21 Page 11 of 14 Page ID #:11



 1         46.    In light of the foregoing, Deadly Doll is entitled to all available relief
 2   provided for under Cal. Bus. & Prof. Code, § 17200, et. seq. including permanent
 3   injunctive relief, restitution, and attorneys’ fees and costs.
 4                               FOURTH CAUSE OF ACTION
 5           (Common Law Trademark Infringement and Unfair Competition)
 6         47.    Plaintiff incorporates by reference each and every one of the preceding
 7   paragraphs as though fully set forth herein.
 8         48.    Deadly Doll owns and enjoys common law trademark rights to the Deadly
 9   Doll Marks in California and throughout the United States.
10         49.    Deadly Doll has expended substantial time, resources and effort to obtain
11   common law trademark rights to the Deadly Doll Marks, and maintain the reputation of
12   its products marked under, and the goodwill associated with, the Deadly Doll Marks.
13         50.    Defendants’ misappropriation of Deadly Doll’s trademarks was intended
14   to capitalize on Deadly Doll’s goodwill for Defendants’ own pecuniary gain.
15         51.    Defendants’ unauthorized use of the Deadly Doll Marks has caused and is
16   likely to cause confusion as to the source of Accused Products to the detriment of
17   Deadly Doll, constituting unfair competition under California common law.
18         52.    As a result of Defendants have been unjustly enriched and are benefiting
19   from intellectual property rights that rightfully belong exclusively to Deadly Doll.
20         53.    Defendants’ acts are willful, deliberate, and intended to confuse the public
21   and to injure Deadly Doll. Defendants’ unlawful acts complained of herein is extreme,
22   outrageous, fraudulent, and taken in reckless disregard of Deadly Doll’s rights. Said
23   conduct supports an award of exemplary and punitive damages in an amount sufficient
24   to deter Defendants from unlawful conduct in the future.
25         54.    Deadly Doll has no adequate remedy at law to compensate it fully for the
26   damages that have been caused and which will continue to be caused by Defendants’
27   infringing conduct unless enjoined by this Court.
28

                                               11
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:21-cv-01944-JFW-PLA Document 1 Filed 03/02/21 Page 12 of 14 Page ID #:12



 1         55.    In light of the foregoing, Deadly Doll is entitled to injunctive relief
 2   prohibiting Defendants from using the Deadly Doll Marks, and to recover all damages,
 3   including attorneys’ fees, for injuries Deadly Doll has sustained and will sustain due to
 4   Defendants’ unlawful acts, as well as restitution of all gains, profits and advantages
 5   obtained by Defendants as a result of their infringing in an amount to be determined at
 6   trial and the costs of this Action.
 7                                   PRAYER FOR RELIEF
 8         WHEREFORE, Plaintiff Deadly Doll, Inc. respectfully prays that this Court
 9   enter judgment in its favor and against Defendants as follows:
10         1.     Entry of an ORDER granting temporary, preliminary and permanent
11   injunctive relief restraining and enjoining Defendants, including their officers, agents,
12   employees, and all persons or entities in active concert or participation with them, from:
13                a.     manufacturing, importing, advertising, marketing, promoting,
14                       supplying, distributing, offering for sale, or selling Accused
15                       Products and/or any other products that bear the Deadly Doll Marks,
16                       or any other marks confusingly similar thereto;
17                b.     engaging in any other activity constituting unfair competition with
18                       Deadly Doll, or acts and practices that deceive consumers, the
19                       public, and/or trade, including without limitation, the use of
20                       designations and design elements associated with Deadly Doll;
21                c.     committing any other act which falsely represents, or which has the
22                       effect of falsely representing that the goods and services of
23                       Defendants are licensed by, authorized by, offered by, produced by,
24                       sponsored by, or in any other way associated with Deadly Doll;
25         2.     Entry of an ORDER directing Defendants to recall from any distributors
26   and retailers and to deliver to Deadly Doll for destruction, or other disposition, all
27   remaining inventory of the Accused Products, in addition to any other goods that
28   infringe upon the Deadly Doll Marks, including all advertisements, promotional and

                                               12
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:21-cv-01944-JFW-PLA Document 1 Filed 03/02/21 Page 13 of 14 Page ID #:13



 1   marketing materials therefore, as well as means of making same in their possession or
 2   under their control;
 3         3.     Entry of an ORDER directing Defendants to disclose their supplier(s) and
 4   manufacturer(s) of the Accused Products and provide all documents, correspondence,
 5   receipts, and invoices associated with the purchase of the Accused Products;
 6         4.     Entry of an ORDER directing Defendants to file with this Court and serve
 7   on Deadly Doll within thirty (30) days after entry of the injunction a report in writing,
 8   under oath setting forth in detail the manner and form in which Defendants have
 9   complied with the injunction;
10         5.     Entry of an ORDER for an accounting by Defendants of all gains, profits,
11   and/or advantages derived from their infringing acts pursuant to 15 U.S.C. § 1117(a);
12         6.     An award of all profits that Defendants have derived from using the Deadly
13   Doll Marks, trebled, as well as costs and attorneys’ fees to the full extent provided for
14   by Section 35 of the Lanham Act; alternatively, an award of statutory damages pursuant
15   to 15 U.S.C. § 1117(c) up to $2 million per trademark counterfeited and infringed, per
16   type of good;
17         7.     An award of enhanced damages due to Defendants’ willful infringement;
18         8.     An award of applicable interest amounts, costs, disbursements, and/or
19   attorneys’ fees, as an exceptional case under 15 U.S.C. § 1117 or otherwise;
20         9.     An award of fees and punitive damages to the full extent available in
21   connection with Deadly Doll’s claims under California law; and
22         10.    Any such other relief that the Court may deem just and proper.
23
24    Dated:         March 2, 2021             BLAKELY LAW GROUP
25                                             By:    /s/ Brent H. Blakely_____
                                                      Brent H. Blakely
26                                                    Mark S. Zhai
                                                      Attorneys for Plaintiff
27                                                    Deadly Doll, Inc.
28

                                               13
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:21-cv-01944-JFW-PLA Document 1 Filed 03/02/21 Page 14 of 14 Page ID #:14



 1                               DEMAND FOR JURY TRIAL
 2         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff Deadly
 3   Doll, Inc. hereby demands a trial by jury as to all claims in this litigation.
 4
 5     Dated:       March 2, 2021                BLAKELY LAW GROUP
 6                                               By:    /s/ Brent H. Blakely_____
                                                        Brent H. Blakely
 7                                                      Mark S. Zhai
                                                        Attorneys for Plaintiff
 8                                                      Deadly Doll, Inc.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               14
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
